Citation Nr: 9905207	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  This appeal arises from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's claim for dependency and indemnity compensation 
(DIC), death pension, and accrued benefits by a surviving 
spouse.  That decision also denied a claim for Dependents' 
Educational Assistance under Chapter 35.  The appellant has 
appealed to the Board of Veterans' Appeals (Board) for DIC 
benefits.  

There is no allegation, and the evidence does not appear to 
suggest, that the veteran would have been entitled to a total 
disability rating for compensation purposes for ten or more 
years immediately preceding his death, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).  Because the appellant's claim for DIC essentially 
depends on whether there is entitlement to service connection 
for the cause of the veteran's death, the issue on appeal has 
been re-characterized by the Board as entitlement to service 
connection for the cause of the veteran's death.

The appellant has not requested a hearing.


FINDINGS OF FACT

1.  All development necessary for equitable disposition of 
the claim has been accomplished.

2.  The veteran's death on January 26, 1995 was caused by 
metastatic large cell carcinoma of the lung; at the time of 
death, service connection was not in effect for any 
disability.
3.  It is unlikely that the veteran's exposure to ionizing 
radiation during the occupation of Hiroshima resulted in the 
fatal carcinoma of the lung.

4.  The veteran's lung cancer was first demonstrated many 
years after service.


CONCLUSIONS OF LAW

1.  Carcinoma of the lung was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
therein, and was not the result of exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, (1998).

2.  A service-connected disease or injury did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's death certificate indicates that he died at 
home on January 26, 1995.  The death certificate indicates 
that the veteran was born in April 1912 and that he was 82 
years of age at the time of death.  The death certificate 
lists the cause of death as due to metastatic large cell 
carcinoma of the lung.  No autopsy was performed.  

In March 1995, the appellant (the veteran's surviving spouse) 
submitted a claim for dependency and indemnity compensation, 
death pension and accrued benefits.  In her claim, she 
indicated that the veteran had served with the occupation 
forces in Japan.  In May 1995, she submitted private medical 
reports indicating that carcinoma of the lung was first 
diagnosed in December 1994.

In May 1995, the National Personnel Records Center (NPRC) 
advised that there were no service medical records available 
for the veteran and indicated that the records might have 
been destroyed in a fire at that location.

In September 1995, the RO requested radiation exposure data 
from the Defense Nuclear Agency (DNA).  In November 1995, DNA 
reported that the veteran served with the 75th Amphibious 
Truck Company in the defined Hiroshima area from November 18, 
1945 through December 23, 1945.  DNA also reported that the 
maximum possible radiation dose that might have been received 
by any individual for the full duration of the American 
Occupation of Hiroshima (September 1945 through March 1946), 
including external radiation, inhalation, and ingestion, is 
less than one rem.  DNA also reported that it was possible 
that the great majority of servicemen received no radiation 
exposure whatsoever.  DNA also noted that the highest 
exposure actually received by any serviceperson was a few 
tens of a milli-rem.

In February 1996, VA's Director, Compensation and Pension 
Service requested that VA's Undersecretary for Health review 
the available evidence and furnish an opinion as to whether 
it is likely, unlikely, or approximately as likely as not 
that the veteran's lung cancer resulted from exposure to 
ionizing radiation in service

In a February 1996 letter, VA's Undersecretary for Health 
indicated that based on calculations for an individual other 
than a known regular smoker exposed at age 21, it is unlikely 
that the veteran's lung cancer can be attributed to exposure 
to ionizing radiation in service.  In a March 1996 letter to 
the RO, the Director of Compensation and Pension Service 
reported that there is no reasonable possibility that the 
veteran's lung cancer was the result of his exposure to 
ionizing radiation in service.  

As noted in the introduction, in July 1996, the RO denied the 
claim for service connection for carcinoma of the lung as a 
result of exposure to ionizing radiation.  The rating 
decision also denied eligibility for Chapter 35 Dependents' 
Educational Assistance. 

In September 1996, the RO issued a statement of the case that 
includes the provisions of 38 C.F.R. § 3.311(b) reflecting 
that lung cancer is a radiogenic disease.  The statement of 
the case also includes 38 C.F.R. § 3.311(c) which mandates 
review by the Under Secretary for Benefits if the veteran is 
a radiation exposed veteran and subsequently contracted a 
radiogenic disease within the specified time limits.  

In February 1997, the appellant's accredited representative 
submitted a substantive appeal.  It is clear that the appeal 
is based, in part, on the premise that presumptive service 
connection is available under 38 C.F.R. § 3.309(d) for 
radiation-exposed veterans who have contracted lung cancer.

II.  Legal Analysis

The record shows that the appellant's claim is well grounded, 
meaning that it is plausible.  The veteran is shown to have 
been exposed to ionizing radiation in service and to have 
subsequently developed lung cancer, a radiogenic disease as 
defined at 38 C.F.R. § 3.311(b)(2), thus requiring further 
development of the claim as specified in that regulation.  
The Board finds that all relevant evidence for equitable 
disposition of this claim has been obtained and that no 
further assistance to the appellant is required to comply 
with VA's duty to assist her.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  
In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1998).  Carcinoma of the 
lung is considered a chronic disease within the purview of 
38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(a) (1998).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  The term 
"radiation-risk activity" includes such activities as on-
site participation in a test involving the atmospheric 
detonation of a nuclear device or the occupation of 
Hiroshima, Japan, during the period from August 6, 1945 
through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (1998).  

For all radiation exposed veterans, the following cancers 
shall be service-connected provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid;  (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus;  (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease);  (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland;  (xv) 
Cancer of the urinary tract.  See 38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.309(d)(1), (2) (1998).  The 
veteran did not have any of these cancers, so the statutory 
presumption of 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)(1), (2) is not applicable.  

Other "radiogenic" diseases listed under 38 C.F.R. 
§ 3.311(b), found 5 years or more after service, may be 
service connected if the Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service.  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office in writing, setting forth the rationale for 
this conclusion.  See 38 C.F.R. § 3.311(c)(1)(ii) (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312 (a) (1998).

The Board notes that there is no evidence that the veteran's 
lung cancer, a chronic disease within the purview of 
38 C.F.R. §§ 3.307 and 3.309(a), was present in service or 
manifested within one year of separation from service.  
Unfortunately, in this case the veteran's service department 
records are not available and are presumed destroyed in a 
fire at NPRC; however, there is no other indication in the 
claims file, and the appellant has not contended, that the 
veteran's fatal carcinoma of the lung was manifested at any 
time prior to December 1994.  Rather, the crux of this claim 
is that the veteran's fatal lung cancer was the result of 
exposure to ionizing radiation in service.  

DNA confirmed the veteran's exposure to ionizing radiation 
during service.  The Under Secretary for Benefits obtained an 
opinion from the Under Secretary for Health, as provided in 
the regulation, and concluded that there is no reasonable 
possibility that the veteran's lung cancer and subsequent 
death were caused by radiation exposure during active 
service.  There is no contrary competent medical evidence in 
the claims file. 

It is clear that the appellant and her representative feel 
that the veteran's fatal cancer was caused by his exposure to 
ionizing radiation during the occupation of Hiroshima; 
however, the burden of submitting competent medical evidence 
may not be met merely by presenting lay assertions or 
testimony, because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1993).  The Board notes that the appellant, as a 
lay person, is not competent to give an opinion regarding 
medical causation or diagnosis, and her statements on such 
matters cannot be used to establish a causal connection 
between the veteran's exposure to radiation and his 
subsequent fatal carcinoma of the lung.

Therefore, after consideration of all the evidence, the Board 
finds that the preponderance of it is against the claim for 
service connection for the cause of the veteran's death.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Hence, 
the claim must be denied.  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

